 1                                                          HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   SCOTT KINGSTON,                                   No. 2:19-cv-01488-MJP
11                                Plaintiff,
12                                                     ORDER GRANTING DEFENDANT’S
            v.
                                                       MOTION TO APPROVE CIVIL
13                                                     SUPERSEDEAS BOND
     INTERNATIONAL BUSINESS MACHINES
14   CORPORATION, a New York Corporation,
                                                       NOTE ON MOTION CALENDAR:
15                                Defendant.           May 21, 2021

16          THIS MATTER came before this Court by and through Defendant’s Motion to Approve
17   Civil of Supersedeas Bond. Having considered the Motion and supporting materials, and noting
18   the lack of opposition, it is hereby ORDERED that:
19          1. The supersedeas bond proffered by Defendant, in the amount of $14,571,851.61,
20               secured by Atlantic Specialty Insurance Company, as surety on behalf of IBM is
21               HEREBY APPROVED; and
22          2.   Execution upon the Order entering Judgment in favor of Plaintiff Scott Kingston dated
23               April 15, 2021, is HEREBY STAYED pursuant to Fed.R.Civ.P. 62(b), pending appeal.
24   \\
25   \\
26   \\
27   \\
28
      ORDER GRANTING DEFENDANT’S MOTION TO                                Jackson Lewis P.C.
      APPROVE CIVIL SUPERSEDEAS BOND - 1                               520 Pike Street, Suite 2300
                                                                       Seattle, Washington 98101
      (CASE NO. 2:19-cv-01488-MJP)                                           (206) 405-0404
            Dated this 24th day of May 2021.
 1

 2

 3
                                               A
                                               Marsha J. Pechman
 4                                             United States Senior District Judge
 5

 6   Presented by:

 7
     BYRNES KELLER CROMWELL LLP
 8

 9   By /s/ Paul R. Taylor
     Paul R. Taylor, WSBA #14851
10   1000 Second Avenue, 38th Floor
     Seattle, Washington, 98104
11   206-622-2000
12   Fax: 206-622-2522
     ptaylor@byrneskeller.com
13

14   JACKSON LEWIS P.C.

15   By: s/ Barry Alan Johnsrud
     Barry Alan Johnsrud, WSBA #21952
16   520 Pike Street, Suite 2300
     Seattle, WA 98101
17   Barry.Johnsrud@jacksonlewis.com
18

19   By: s/ Justin R. Barnes
     Justin R. Barnes (pro hac vice)
20   Kelli N. Church (pro hac vice)
     JACKSON LEWIS P.C.
21   171 17th Street, N.W., Ste. 1200
     Atlanta, GA 30363
22   Justin.Barnes@jacksonlewis.com
     Kelli.Church@jacksonlewis.com
23
     Attorneys for Defendant
24

25

26

27

28
      ORDER GRANTING DEFENDANT’S MOTION TO                             Jackson Lewis P.C.
      APPROVE CIVIL SUPERSEDEAS BOND - 2                            520 Pike Street, Suite 2300
                                                                    Seattle, Washington 98101
      (CASE NO. 2:19-cv-01488-MJP)                                        (206) 405-0404
